DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In response to communications filed on 19 November 2020, claims 1-20 are presently pending in the application, of which, claims 1, 8 and 15 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Priority
The instant application is a continuation of U.S. patent application Ser. No. 15/409,091, filed Jan. 18, 2017, and has been accorded the earliest effective file date.

Terminal Disclaimer
The terminal disclaimer filed on 19 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,423,663 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 05 October 2020, have been withdrawn, unless otherwise noted in this Office Action.

Applicant's arguments filed 19 November 2020 have been fully considered but they are not persuasive. The Applicant argues:
(1) Kakaraddi does not teach or suggest the features of ‘a degree of a current vertex’ as recited in independent claim 1.
The Examiner disagrees. First, the Examiner notes that the specification is silent with respect to the definition of a degree of a current vertex, however it does equate a vertex to a node and therefore given the broadest reasonable interpretation, the Examiner interprets a vertex as a node. In addition, the Examiner notes that the plain meaning of degree is interpreted to mean a variation, layer, or level and therefore levels of nodes, level of nodes, or variation of nodes are within the boundaries of interpretation. As such, Kakaraddi, see paragraphs [0065-0069], which discloses a graph databases that provides a distributed cloud node or vertex, where level of nodes are determined as depth of the vertices, in which the level of nodes are compared to one another for computational purposes, as further disclosed in paragraphs [0088-0090] 

(2) Kakaraddi does not teach or suggest the feature of ‘a degree of a current vertex…exceeds a threshold,’ as recited in independent claim 1.
Kakaraddi, see paragraph [0077], which discloses a comparison of the current node which has a number of edges or connection of edges to the node, in which a threshold value is used to determine whether it does or does not exceed the threshold level of significance. As such, the claimed limitation appears to be contemplated by the cited art of reference.

(3) Kakaraddi does not teach or suggest the features of claim 2.
The Examiner notes that ‘trillions’ as recited is an intended use of the claimed feature and that ‘millions’ as recited in Kakaraddi intends to denote a large number of edges.

No other argument was presented and therefore the Examiner maintains the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-18, and 20 are rejected under pre-AIA  35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable over Kakaraddi, Shishir, et al (U.S. 2016/0110434 and known hereinafter as Kakaraddi).

As per claim 1, Kakaraddi teaches a method comprising: 
receiving, by a computer, a graph query that analyzes a graph that does not reside in memory of the computer  (e.g. Kakaraddi, see paragraph [0060], which illustrates a device generating graph query to retrieve graphs from a graph database), wherein the graph comprises a plurality of vertices that are interconnected, wherein each vertex of the plurality of vertices comprises a set of vertex properties (e.g. Kakaraddi, see paragraphs [0055-0057], discloses graph data object stored in the graph data includes a set of nodes, or vertices, and a set of edges, which are all interconnected to one another.), wherein the graph query comprises at least one query criterion for at least one vertex property of the set of vertex properties (e.g. Kakaraddi, see paragraphs [0062-0065], which discloses the graph query includes a first path query and subsequent path queries that include edge paths); 
retrieving, when a degree of a current vertex of the plurality of vertices exceeds a threshold, from a cache in the memory of the computer (e.g. Kakaraddi, see paragraph [0093], which discloses traversing a graph query for graph A, but includes a neighbor graph B and compares the graphs including the set of paths.), a plurality of neighbor vertices that are connected to the current vertex (e.g. Kakaraddi, see Figure 16 and paragraphs [0062-0065], which illustrates an execution of a graph query that traverses the graph vertices and graph edges that match the query of SELECT ANSWER(x1) FROM G WHERE…); 
loading, when a degree of the current vertex does not exceed the threshold, from a data store into the memory of the computer, the plurality of neighbor vertices that are connected to the current vertex (e.g. Kakaraddi, see paragraph [0093], which discloses traversing a graph query for graph A, but includes a neighbor graph B and compares the graphs including the set of paths and then retrieves the vertices and edges for neighbor graph B. See also Figures 23A-23I, which illustrates traversing neighbor queries.); 
generating, based on applying the at least one query criterion to at least one vertex of the plurality of neighbor vertices, a result for the graph query (e.g. Kakaraddi, see paragraph [0093], which discloses traversing a graph query for graph A, but includes a neighbor graph B and compares the graphs including the set of paths and then retrieves the vertices and edges for neighbor graph B. See also Figures 23A-23I, which illustrates traversing neighbor queries.). 

As per claim 8, Kakaraddi teaches one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause: 
receiving, by a computer, a graph query that analyzes a graph that does not reside in memory of the computer  (e.g. Kakaraddi, see paragraph [0060], which illustrates a , wherein the graph comprises a plurality of vertices that are interconnected, wherein each vertex of the plurality of vertices comprises a set of vertex properties (e.g. Kakaraddi, see paragraphs [0055-0057], discloses graph data object stored in the graph data includes a set of nodes, or vertices, and a set of edges, which are all interconnected to one another.), wherein the graph query comprises at least one query criterion for at least one vertex property of the set of vertex properties (e.g. Kakaraddi, see paragraphs [0062-0065], which discloses the graph query includes a first path query and subsequent path queries that include edge paths); 
retrieving, when a degree of a current vertex of the plurality of vertices exceeds a threshold, from a cache in the memory of the computer (e.g. Kakaraddi, see paragraph [0093], which discloses traversing a graph query for graph A, but includes a neighbor graph B and compares the graphs including the set of paths.), a plurality of neighbor vertices that are connected to the current vertex (e.g. Kakaraddi, see Figure 16 and paragraphs [0062-0065], which illustrates an execution of a graph query that traverses the graph vertices and graph edges that match the query of SELECT ANSWER(x1) FROM G WHERE…); 
loading, when a degree of the current vertex does not exceed the threshold, from a data store into the memory of the computer, the plurality of neighbor vertices that are connected to the current vertex (e.g. Kakaraddi, see paragraph [0093], which discloses traversing a graph query for graph A, but includes a neighbor graph B and compares the graphs including the set of paths and then retrieves the vertices and edges for neighbor graph B. See also Figures 23A-23I, which illustrates traversing neighbor queries.); 
generating, based on applying the at least one query criterion to at least one vertex of the plurality of neighbor vertices, a result for the graph query (e.g. Kakaraddi, see paragraph [0093], which discloses traversing a graph query for graph A, but includes a .

As per claim 15, Kakaraddi teaches one or more computers configured to: 
receiving, by a computer, a graph query that analyzes a graph that does not reside in memory of the computer  (e.g. Kakaraddi, see paragraph [0060], which illustrates a device generating graph query to retrieve graphs from a graph database), wherein the graph comprises a plurality of vertices that are interconnected, wherein each vertex of the plurality of vertices comprises a set of vertex properties (e.g. Kakaraddi, see paragraphs [0055-0057], discloses graph data object stored in the graph data includes a set of nodes, or vertices, and a set of edges, which are all interconnected to one another.), wherein the graph query comprises at least one query criterion for at least one vertex property of the set of vertex properties (e.g. Kakaraddi, see paragraphs [0062-0065], which discloses the graph query includes a first path query and subsequent path queries that include edge paths); 
retrieving, when a degree of a current vertex of the plurality of vertices exceeds a threshold, from a cache in the memory of the computer (e.g. Kakaraddi, see paragraph [0093], which discloses traversing a graph query for graph A, but includes a neighbor graph B and compares the graphs including the set of paths.), a plurality of neighbor vertices that are connected to the current vertex (e.g. Kakaraddi, see Figure 16 and paragraphs [0062-0065], which illustrates an execution of a graph query that traverses the graph vertices and graph edges that match the query of SELECT ANSWER(x1) FROM G WHERE…); 
loading, when a degree of the current vertex does not exceed the threshold, from a data store into the memory of the computer, the plurality of neighbor vertices that are connected to the current vertex (e.g. Kakaraddi, see ; 
generating, based on applying the at least one query criterion to at least one vertex of the plurality of neighbor vertices, a result for the graph query (e.g. Kakaraddi, see paragraph [0093], which discloses traversing a graph query for graph A, but includes a neighbor graph B and compares the graphs including the set of paths and then retrieves the vertices and edges for neighbor graph B. See also Figures 23A-23I, which illustrates traversing neighbor queries.).

As per claims 2, 9, and 16, Kakaraddi teaches the method of claim 1, the one or more non-transitory computer-readable media of claim 8, and the one or more computers of claim 15, respectively, wherein: 
said computer is a single computer; said plurality of vertices that are interconnected comprises at least a trillion edges (e.g. Kakaraddi, see paragraphs [0055-0057], discloses graph data object stored in the graph data includes a set of nodes, or vertices, and a set of edges, which are all interconnected to one another.). 

As per claims 3, 10, and 17, Kakaraddi teaches the method of claim 1, the one or more non-transitory computer-readable media of claim 8, and the one or more computers of claim 15, respectively, wherein: 
said graph is a directed graph (digraph) (Kakaraddi, see paragraph [0062], which discloses a resulted path includes an edge.); 
(e.g. Kakaraddi, see paragraph [0077], which discloses establishing threshold levels for graphs.). 

As per claims 4, 11, and 18, Kakaraddi teaches the method of claim 1, the one or more non-transitory computer-readable media of claim 8, and the one or more computers of claim 15, respectively, wherein said sets of vertex properties of the plurality of vertices are stored in said data store without indexing (e.g. Kakaraddi, see paragraphs [0055-0057], discloses graph data object stored in the graph data includes a set of nodes, or vertices, and a set of edges, which are all interconnected to one another.). 

As per claims 6, 13, and 20, Kakaraddi teaches the method of claim 1, the one or more non-transitory computer-readable media of claim 8, and the one or more computers of claim 15, respectively, wherein said cache in the memory is: 
discarded or cleared immediately after said generating said result, or shared with other graph queries (e.g. Kakaraddi, see paragraph [0057], which discloses hash tables provide the database indexes of entries.). 

As per claims 7 and 14, Kakaraddi teaches the method of claim 6 and the one or more non-transitory computer-readable media of claim 13, respectively, wherein said shared with other graph queries comprises: shared with queries whose executions do not temporally overlap, and/or shared only with other graph queries that analyze same said graph (Kakaraddi, see paragraph [0062], which discloses a resulted path includes an edge.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        February 21, 2021